OFFICE OF THE ATTORNEY GENERAL   OF   TEXAS
                 AUSTIN
801
                                        466:olet!.oJ,      8
                                        @J!    certlfimi   &,a*.



    "sec. 9. Polloier or CertMioates.      lttary pcilioy
or oartificats of inrruranw 166ueU by w aaaocfation
6h4n   .6t6ta dGffirit8lg On th6 hod  pSg8   the  8BOAlrt
,QP duath bensfitw to be pafd * * t *
         fft si:*ll'be pletxZy stated in the pollay and the
         tems EM acrr,bit:o;?e under atilahthey shah be gal&
         &%A1 'x steed    plsialg In th6 pollsy.
               * II*,

            "All condit:(@m of th8 certlffoate must b6 stated
         tlxrson, * * a~ 80 oartlfloete 156ued by 6U6h aa6oels-
         Con, nor my tqpllcation for the oertffloet8 ohall
         Co@tain lan&ua~~ or bs fn Suah fOrI e6 to ni6lOad the
         6pplicant or tla tiollcpholder 6s to the tym of inrulc
         anca arrorded.

               *+*a

               *livery oertLiioate                   i66u6d         must    b elppsw~&               by tlu
         Board       as    to    rm         asi4   language, betars              It      ia   used     by    aa
         666CNhtiOZl.                   ~ti6SidAI6S~t~#6t~6Oi~bO
         unir0m           for a:1 ctbociktlerm,                       the Botird is a5xwot-
                                                                      but
         8d to bring abcnt ea                      fireat      wdfoxmity  a6 is $eeslble
         am early a? practioable                            by oooperatloa i&h the Sever-
         61 666OOi6t~kmJt    m   CsrtifiO%ts                                itWEl# h6P66ftW                 Ill!4
         newtbe in              aclcbrd with           tho     provf8lozi8
                                                                         QS         W&J              bat    8~4
         with all other low6 rogalat~    sooh aibooiotiom                                               a8
         6re 6xcbraoed in tki6 Aet, I + e *

        We beliero the oonolurlan iS Lne86ap8bl8 tb8t %eBHe
Ml1 13S, a oaaprehenslv8 A& euver%ng a field of le&.Sl6tlos,
wa8 eMet4d by the bg~SbSh~0       t0 8Oeaplhh    the paparoab in
ihll of ell eleins, atumrding 86 th6 mUXi.mum bensiLt pr,rovi+
ed for in the #rtifToete fernrab,    by Obsyter 6 ~00~pfuile8,
mperaedhg     the aet!:od.bi the ~eyment Ot such clnfms. (18aon-
templsted by Chopter 6, sondfti~~~ed lqmn, and lislited by, the
amount thaisreor aollsotd from 666ew6entcr-o646eded.      Aad f?2r-
thsrmre, that E conpliame with Geia8txt$111 136 em to the eon-
tents af certlrioritea ail.1 neoieasarily rem&t in the S.a1u&?in6
public and the ;trospsi%ttlra c~rtlfloak hoZUerB   01 aotuol aer-
tifituh3 ho*cl&rm b&2$ fti,y %pprissd Of f&O t%atuXU Of ?ih*
ia~~~~urapca
           tbey are piaralmring or hms pllCbhnSe+L

               Tb8 r0rt3~0,0i32g~e~55aer8ttlws
                                            r86olve                                      th8   i3f~56ttm3         st
hBnd     iIt   th8 li@d  Of *Uu. #tt~~ ~ri&lplOS                                         oi   St8bUtW             OO&'
6tTWtiOfi.            ASI a      full       s$at8?aJnt         of     t&8   ptinotpl8r           1R.v ok&w
qUoT.8     011 f01h~6     froplth#!                OE88       43i trB%'      BE:Tl!%kL         WJ:      VSr       =
cm!..=       cmx      01%. rJfJ          ., m4 6. w. af; pp 189 esia 130.
               *In IronstruQg ha                   oat of        th16 Le@.Slatw+,                  tba fn-
         tentloii
                of              the      168lBUkkhg          ;romur    mriatgwsrg             ts     EiMw%r8d
lion. salter    G. MoAwerd,                Chaiamn,       pago ‘0


      by the wording of the tmt ittmlt, tagethar with the
      purgeee sought to be att&aeQ by the m6crtmmt         of  the
      law. ff this intsatioa    i.r pl6.tnlJ 6vid6n66d  666orPi6&
      to theee ruI.ee, tJleIzit 3.6 the auty 0r the acmrt     to
      uphold the fntontioa and oon6true tbs 1~ in aooozd-
      mice tharimlth. Ine~fmuoh    8s the QU66tbA of repeal
      16 always one of nlhtive     Intent,    en apro   &8olw8-
      tian th,et a ymrtioular ststate      in r6paled w1l.lnot
      ba given efiaot, uhen It 18                        apparent   thet bb           l.egl8-
      16itur6
            cud zat eo i+eK&l.
         "'BbarO &II 6@t          COY+rflyt& rhoIs
                                         iSpaS-&
        of a particu&or            field of legt6latio6,
                                        eubjeut     or
        It is wetcwry to insert6 general olause2-w
        p66ling rt6;lsots 6r pttf6 of sots Incamist-
        aat th%i%Wfth " aad 8Uch~ 6 Ol6U66 i8 Ofilr6ti70
        in repealing fniWBi6t6lkt                        lnR o Qlntsin the
        6bmenoe of any oanatltut2oaalprohibftian                                    aiacrt
                                                  3s
        euoh nttthodof rapeal; buf the capeal esteo
        only to th8e CdtCl,oathe swae aubjeat,  or past8
        of suah        a&6,        oleml]r        lneoxmi6toat      aad   iFnoea-
        ollable with %,heprorislon~ of the repealing
                      t0 &O W%OItt Oi tb UOni~i6tiIl&
        6Of,.6ad &-Illy
        grwlolona.             A        ett&ute is roperlad by implle~-
        eioa whm8ver               it     bemmes apparent Sroa eubsoqumat
        bgf6l6tfCXIthat the &6&.6b&4l'6doe6 IlOtiiItCrZt&
        *ha eerllereat t0 rw66Ln in icrrOr,.*
                                            * *' rtcp&
        repealsby iagliaattcutcn not f8roTed, it mm!W-
        66x11~remits in any oasa c& mpugunoy w iapI
        6oll6istsnoJ          bstwee,a trpo 6wmis6L~e               stdiutes, or
        ia say ease nhas the intentioo.'of
                                        th6 La&i8lature
        Is lMUlif86t that 6 laker atmtute  ssould #qm%?wde
        an earliercxi0.t Awlr5oar,   k E!l&Mh all8pa10psQk
        of &w, Vol. 66, pe YlY.
lam.   mlt6r   c. waodwrd,   Chafrwn,   peg6 8
lrcfn.
    %uterc. #nodwr(s,
                   chsfrntan,
                           p*ge9

          r6p6al   ail   iorwr   lwo   rolstlng ta the smie taub-
          jsot .   The ~crrreotneoP    of that rule              16 not   con-
          t?XiVWt6d,   ED& 1t is unnecrmehrp      t3             altfs aclthar-
          itb8s   in au~>poti of It.‘*

       It ia t!!6rsfnaas' oonai&+sred
                                    opizicnthat tienatBill
           Cbepter6, Tit16 78, &wised
1SS r6epeal8                            Citil i;t:&uter
                                                      of Texw,
and 6pse5fioall~ the red lett6r             p~o~Lsi.on         uontaiaad    in ;crtia16
4904 therues.

     It fOiiOW6,    and .vou ar6 r66~6tfulXy   advised, that the
quaetias, mulmitt6d   by ~QNI 6hsuld be aaswred In the 6fffm6tlv6;
mm61p, tblst that    pert or lirtic1.aC?sM, ~QQUiJ?i~~ the 9643 lott6r"
olau66 in certlSlioat6ad  m66&36rahlp, is 230 huger ln                        for66
-a l
   nd
    p@.iccrbl6 to tho66 inmman86 oosip6n5es ~iginall~                       or(gaaindl
rurd6r~tbe authorltiyof     Ohaptv     6,     Tit&e      98,     Rerlsed 05~51 8tat
Ut6a   Or '2s~~.

     Thi6 opinion is not 00 ba aw6tZwd &a p~srlu8 upen th6
oonctituticxtalit~ of S666t6 BflL 155, or of any fS it6 prori-